           Case 2:19-cv-00559-JAM-KJN Document 61 Filed 09/09/21 Page 1 of 2



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CATHERINE J. SWANN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2762
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA, and the                  2:19-cv-559-JAM-KJN
     states of CALIFORNIA, COLORADO,
12   DISTRICT OF COLUMBIA, GEORGIA,                     ORDER ON REQUEST TO SEAL
     HAWAII, MARYLAND, VIRGINIA,
13   WASHINGTON, ex rel. JEFFREY MAZIK,                 DOCUMENTS

14                 Plaintiffs,
15         vs.
16   KAISER PERMANENTE, INC., KAISER
     FOUNDATION HEALTH PLAN, INC.,
17
                   Defendants.
18

19 Upon consideration of the Request to Seal Documents, the Court hereby rules as follows:

20

21         1. The following documents shall be filed under seal:

22
                   a. The United States Request for an Extension of Time to Decide Whether to
23                    Intervene on First Amended Complaint and Extension of the Seal on the First
24                    Amended Qui Tam Complaint;
                   b. Declaration of Catherine J. Swann in Support of the United States Request for an
25                    Extension of Time to Decide Whether to Intervene on First Amended Complaint
                      and Extension of the Seal on the First Amended Qui Tam Complaint;
26                 c. (Proposed) Order on the United States Request for an Extension of Time to
                      Decide Whether to Intervene on First Amended Complaint and Extension of the
27                    Seal on the First Amended Qui Tam Complaint.
28                    other filings presently under seal shall remain under seal until the United States,
                                          1
     [PROPOSED] ORDER ON REQUEST TO SEAL DOCUMENTS                                             1
          Case 2:19-cv-00559-JAM-KJN Document 61 Filed 09/09/21 Page 2 of 2


                    the plaintiff states, and the District of Columbia notice their respective elections,
 1                  or until further order of this Court; and
                 d. Request to Seal Documents.
 2

 3        2. All other filings presently under seal shall remain under seal until the United States, the
 4            plaintiff states, and the District of Columbia notice their respective elections, or until
 5            further order of this Court.
 6
          IT IS SO ORDERED.
 7

 8

 9   Dated: September 7, 2021                      /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
10                                                 UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
     [PROPOSED] ORDER ON REQUEST TO SEAL DOCUMENTS                                                2
